Case 1:18-cv-01377-HYJ-PJG ECF No. 54-8 filed 09/30/20 PagelD.773 Page 1 of 2

EXHIBIT 4
Case 1:18-cv-01377-AYM RIG ECF ND. SPS rin CSae2D Page DhA Page2 of2

ited States of Amery,

Anited States Patent and Trademark Office Ce
Reg. No. 5,787,373 S&S Innovations Corp. (COLORADO CORPORATION)

17526 7 Mile Road
Registered Jun. 25, 2019 Reed City, MICHIGAN 49677

Int. Cl: 20 CLASS 20: Plastic lids

FIRST USE 1-00-1976; IN COMMERCE 1-00-1976
Trademark
THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY

Principal Register PARTICULAR FONT STYLE, SIZE OR COLOR
OWNER OF U.S. REG. NO. 4005734

SER. NO. 88-207,674, FILED 11-27-2018

 

Director of the United States
Patent and Trademark Office
